 1

 2

 3

 4

 5

 6

 7

 8                          IN THE UNITED STATES DISTRICT COURT

 9                       FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    SAMMY DAVIS DEWITT MORGAN,                        No. 2:19-CV-1179-KJM-DMC-P
12                       Plaintiff,
13           v.                                         ORDER
14    MORGAN, et al.,
15                       Defendants.
16

17                  Plaintiff, a prisoner proceeding pro se, brings this civil rights action pursuant to

18   42 U.S.C. § 1983. Pending before the Court is Plaintiff’s motion, ECF No. 116, for issuance of a

19   subpoena duces tecum form.

20                  Plaintiff’s seeks a subpoena to obtain records from the Sacramento County

21   Sheriff’s Department. Concurrent with this order, the Court has permitted leave to amend

22   substituting the Sacramento County Sheriff’s Department in place of the Sacramento County

23   Main Jail as a party to this action. Plaintiff may obtain information from parties by way of

24   written discovery requests without the need for a subpoena. Plaintiff’s motion is denied as

25   unnecessary.

26   ///

27   ///

28   ///
                                                        1
 1                IT IS SO ORDERED.

 2   Dated: June 23, 2021
                                          ____________________________________
 3                                        DENNIS M. COTA
 4                                        UNITED STATES MAGISTRATE JUDGE

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                      2
